BLATCHFORD, Circuit Judge.
As the decree of this court in this case dismisses the libel [Case No. 7,296), and as the libellant, in his libel, claims damages to the amount of over $27.000, and as the district court has dismissed the libel, it follows that this is a case in which the libellant can appeal to the supreme court and can have his appeal operate as a supersedeas and stay of execution. As the bond of the sureties on the appeal to this court is, in its condition, the same as that in the case of The New Orleans [Case No. 10,181], just decided, it follows, that the motion for judgment in this case against said sureties must be denied, for the reasons assigned in the decision in that case.